We have carefully considered the facts in this case in the light of the able motion for rehearing filed by the State, but are still not satisfied with the sufficience of the testimony to warrant the conviction. It is possible that upon another trial the State may strengthen its case. Other ranchmen whose cattle ran in that neighborhood were shown to be possessors of dehorned cattle. There was no such description of the heads of the cattle seen by the witnesses, in the vicinity on the days prior to the slaughtering as to make them identical with the description of the heads in the fire, and to show beyond reasonable doubt that these cattle belonged to Mr. White. It may be possible that the State can not better make out its case, and it may be possible that because of inability to make such proof the parties apparently guilty of some offense may not be punished, but we believe it imperative to adhere to the established rules of law.
The motion for rehearing by the State will be overruled.
Overruled. *Page 216